ON REHEARING.
Long, C. J.
This cause was in this court at the October term, 1895, and an opinion was filed December 10th following. It is reported at page 144, ante. It was there held that complainant could not enforce the interest he claimed, as it was not in writing, and was therefore prohibited by section 6179, 2 How. Stat. A motion for rehearing was thereafter granted, and counsel for complainant now contend that this court overlooked section 6183, 2 How. Stat., which provides that—
“Nothing in this chapter contained shall be construed, to abridge the powers of the court of chancery to compel the specific performance of agreements in cases of part performance of such agreements.”
That section was not overlooked. Hnder that section, this court has many times held that a part performance of a parol agreement for the conveyance of land, such as giving and taking possession of it, valuable improvements made thereon, etc., pursuant to such parol agreement, will take the case out of the statute. But in the present case the contract set up was, as stated in complainant’s bill, that Mr. Chapman should purchase the land, pay or secure the purchase money, and that the conveyance should be made directly to his wife, with a parol agreement by the wife with Mr. Chapman that the property should be occupied as a homestead for himself and family, and that he should have a home there as long as he lived. It is this parol agreement with his wife which complainant is now seeking to enforce by his present bill. The *148title was never- in Mrs. Chapman until so conveyed to her by the deed from Mary Ann Hawksley, to pay the purchase price for which the money was oorrowed by complainant from Mr. Hopkins.' The agreement and understanding at that time was that, though complainant was to pay the purchase money, the title was to be placéd in Mrs. Chapman. Complainant now seeks by the bill to ingraft upon it a trust resulting to himself. It is true that he sets up in the bill that he has been in possession of the premises since that time, and has made valuable improvements thereon, but the real claim made by the bill is that he is entitled to hold the premises for his lifetime, because it was so agreed by his wife at the time of the conveyance by Mrs. Hawksley to her; in other words, he now seeks by this parol agreement to establish a trust in himself. This is prohibited by section 55C9, 2 How. Stat., which is as follows:
“When a grant for a valuable consideration shall be made to one person, and the consideration therefor shall be paid by another, no use or trust shall result in favor of the person by whom such payment shall be made, but the title shall vest in the person named as the alienee in such conveyance,” etc.
The purpose of this statute is to preclude parties from asserting equitable interests in land where they must rest on parol evidence, in opposition to the written instruments of title, which have been made with their consent and approval. Fisher v. Fobes, 22 Mich. 454. Hence, under its provisions, no use or trust results or can be raised by parol in favor of one who, in the absence of mistake, fraud, or deceit, furnishes the consideration for a conveyance made with his knowledge or consent to another. Groesbeck v. Seeley, 13 Mich. 329; Newton v. Sly, 15 Mich. 396; Harwood v. Underwood, 28 Mich. 427; Weare v. Linnell, 29 Mich. 224; Taylor v. Boardman, 24 Mich. 287; Tyler v. Peatt, 30 Mich. 64; Hooker v. Axford, 33 Mich. 453; Brown v. Bronson, 35 Mich. 415; Way v. Stebbins, 47 Mich. 296; Winans v. Winans’ *149Estate, 99 Mich. 78. See, also, note to section 5569, 2 How. Stat. In the present case the claim made by the bill comes within the prohibition of this statute as to resulting trusts.
The decree of the court below dismissing complainant’s bill must be affirmed, with costs.
Grant, Montgomery, and Hooker, JJ., concurred. Moore, J., did not sit.